Exhibit 10.1

 

INCREMENTAL FACILITY AMENDMENT NO. 1
TO CREDIT AGREEMENT

 

INCREMENTAL FACILITY AMENDMENT NO. 1 TO CREDIT AGREEMENT, dated as of August 29,
2014 (this “Agreement”), among MEDIA GENERAL, INC. (the “Borrower”), each other
Loan Party party hereto, ROYAL BANK OF CANADA (acting through one or more of its
branches or any Affiliate thereof, collectively, “Royal Bank”), as
Administrative Agent (in such capacity, the “Administrative Agent”) and the
lenders party hereto (collectively, the “Incremental Term Lenders” and
individually, an “Incremental Term Lender”). Capitalized terms not otherwise
defined in this Agreement have the same meanings as specified in the Existing
Credit Agreement referred to below.

 

RECITALS:

 

WHEREAS, The Borrower, the Lenders party thereto and Royal Bank as
Administrative Agent entered into that certain Credit Agreement, dated as of
July 31, 2013 (as amended, restated, supplemented, or otherwise modified from
time to time immediately prior to the effectiveness of this Agreement, including
as amended by Amendment No. 1 to Credit Agreement, dated as of April 15, 2014,
the “Existing Credit Agreement”; the Existing Credit Agreement, as amended by
this Agreement and as may be further amended, restated, supplemented or
otherwise modified form time to time, the “Credit Agreement”).

 

WHEREAS, pursuant to section 2.14 of the Credit Agreement, the Borrower has
requested Incremental Term B Loans in an aggregate principal amount of
$75,000,000.00 (the “New Term Loans”), which will be available on the Effective
Date (as defined below);

 

WHEREAS, the Incremental Term Lender is willing to make the New Term Loans in
the amounts set forth opposite such lender’s name in Schedule 2.01(b) hereof
(the “New Term Loan Commitments”);

 

WHEREAS, this Agreement shall constitute an Incremental Facility Amendment as
set forth in Section 2.14(c) of the Credit Agreement;

 

WHEREAS, the Borrower wishes to make certain amendments to the Existing Credit
Agreement in connection with the incurrence of the New Term Loans as set forth
herein.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto hereby agree as follows:

 

SECTION 1.     Amendments to Existing Credit Agreement. The Existing Credit
Agreement is, as of the Effective Date and subject to the satisfaction of the
applicable conditions precedent set forth in Section 4 of this Agreement, hereby
amended as follows:

 

(a)     Schedule 2.01 of the Existing Credit Agreement is amended and
supplemented by adding thereto the New Term Loan Commitments hereunder of the
Incremental Term Lenders party hereto as set forth on Schedule 2.01(b) hereto.

 

(b)     Pursuant to Section 2.14 of the Existing Credit Agreement, upon the
funding of the New Term Loans on the Effective Date, the New Term Loans shall
automatically and without further action by any Person constitute additional
Term B Loans (and shall have the same terms as the Term B Loans made on the
Initial Draw Date) for all purposes of the Credit Agreement and the other Loan
Documents; provided that the Borrower shall use the proceeds of the New Term
Loans to consummate the acquisition, directly or indirectly, of the Television
Broadcasting Business of WHTM-TV (ABC) in Harrisburg, Pennsylvania (the
“Harrisburg Acquisition”) and other transactions in connection therewith
(including to pay transaction costs and expenses) and to provide for working
capital needs of the Borrower and its Subsidiaries and for other general
corporate purposes.

 

 
 

--------------------------------------------------------------------------------

 

 

(c)     Pursuant to Section 2.14(c) of the Existing Credit Agreement, if the New
Term Loans are initially funded as Eurodollar Rate Loans, on the Effective Date
there shall commence an initial Interest Period with respect to the New Term
Loans that shall end on the last day of the Interest Period applicable to the
existing Term B Loans that are in effect immediately prior to the Effective
Date.

 

(d)     (i) Subject to adjustment as a result of the application of prepayments
in accordance with Section 2.05 of the Credit Agreement, in each case, solely to
the extent of any such amounts applied to the prepayment of the New Term Loans,
the New Term Loans shall be due and payable, and the Borrower Representative
shall repay to the Administrative Agent for the ratable account of the
Incremental Term Lenders quarterly on the last Business Day of each month of
March, June, September and December occurring until the Maturity Date,
commencing with the first such payment due and payable on the end of the first
full fiscal quarter ending after the Effective Date an amount equal to 0.25% of
the aggregate outstanding principal amount of the New Term Loans made by the
Incremental Term Lenders under Section 2.14; provided, however, that the final
principal repayment installment of the New Term Loans shall be due and payable
on the Maturity Date for the Term B Facility and in any event shall be in an
amount equal to the aggregate principal amount of all New Term Loans outstanding
on such date and (ii) the Administrative Agent shall take any and all action as
may be reasonably necessary to ensure that the New Term Loans are included in
each borrowing and repayment of Term B Loans on a pro rata basis.

 

(e)     The New Term Loan Commitments provided for hereunder shall terminate on
the Effective Date immediately upon the borrowing of the New Term Loans pursuant
to Section 2 below.

 

SECTION 2.     Incremental Term Lenders. Each Incremental Term Lender party
hereto hereby acknowledges and agrees that it has a New Term Loan Commitment in
the amount set forth opposite such Incremental Term Lender’s name on Schedule
2.01(b) to this Agreement and agrees to severally make to the Borrower New Term
Loans on the Effective Date, in an aggregate amount not in excess of such
Incremental Term Lender’s New Term Loan Commitment hereunder. From and after the
Effective Date, (a) each Incremental Term Lender shall be a Term B Lender for
all purposes under the Credit Agreement and the other Loan Documents, (b) the
New Term Loan Commitment of each Incremental Term Lender party hereto shall be a
Term B Commitment for all purposes under the Credit Agreement and the other Loan
Documents and (c) the New Term Loans of the Incremental Term Lender shall be
Term B Loans for all purposes under the Credit Agreement and the other Loan
Documents.

 

SECTION 3.     Conditions to Effectiveness. The amendments set forth in Section
1 of this Agreement shall become effective on the first date (the “Effective
Date”) when, and only when, each of the applicable conditions set forth below
(which shall apply to all amendments set forth in Section 1 of this Agreement to
the extent not otherwise specified) have been satisfied (or waived) in
accordance with the terms herein; and the obligations of the Incremental Term
Lenders party hereto to make New Term Loans, are subject to each of the
applicable conditions set forth below having been satisfied (or waived) in
accordance with the terms therein:

 

(a)     This Agreement shall have been executed and delivered by the Borrower,
the other Loan Parties, the Administrative Agent and Incremental Term Lenders
representing 100% of the New Term Loan Commitments;

 

 
-2- 

--------------------------------------------------------------------------------

 

 

(b)     the Administrative Agent shall have received such certificates of
resolutions or other action, incumbency certificates and/or other certificates
of Responsible Officers of the Borrower as the Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement;

 

(c)     the Administrative Agent and the Lenders shall have received all fees
and other amounts due and payable on or prior to the Effective Date, including,
to the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower in connection with this
Agreement;

 

(d)     the Administrative Agent shall have received a Loan Notice relating to
the New Term Loans;

 

(e)     the Administrative Agent shall have received a favorable written opinion
of Fried, Frank, Harris, Shriver & Jacobson, LLP, counsel to the Loan Parties in
form and substance satisfactory to the Administrative Agent;

 

(f)     prior to and after giving effect to this Agreement, (a) the
representations and warranties of the Borrower and each other Loan Party
contained in the Existing Credit Agreement and each other Loan Document
(including in Section 4 hereof) shall be true and correct in all material
respects on and as of the date hereof; provided, that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided,
further, that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates, (b) no Default shall exist, or would result on the
Effective Date before or after giving effect to the effectiveness of this
Agreement.

 

(g)     no Event of Default shall have occurred and be continuing or shall
result upon the Effective Date;

 

(h)     after giving Pro Forma Effect to the incurrence of the New Term Loans on
the Effective Date (excluding the cash proceeds of the New Term Loans) and the
Harrisburg Acquisition and all other appropriate Pro Forma Adjustments, the
Borrower is in compliance with the Financial Covenant for the most recently
ended Test Period; and

 

(i)     the Administrative Agent shall have received a certificate dated as of
the Effective Date and executed by a Responsible Officer of the Borrower as to
the matters set forth in Sections 3(f), (g) and (h) above.

 

SECTION 4.     Representations and Warranties. (a) Each Loan Party hereby
represents and warrants, on and as of the Effective Date, that the
representations and warranties contained in the Loan Documents are true and
correct in all material respects on and as of the Effective Date, before and
after giving effect to this Agreement, as though made on and as of the Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall have been true and correct in
all material respects as of such earlier date.

 

 
-3- 

--------------------------------------------------------------------------------

 

 

(b)     Each Loan Party represents and warrants, on and as of the Effective
Date, that: (i) it has the requisite power to execute and deliver this
Agreement, and all corporate or other action required to be taken by it for the
due and proper authorization, execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby has been
duly and validly taken; (ii) this Agreement has been duly authorized, executed
and delivered by it; and (iii) no action, consent or approval of, registration
or filing with or any other action by any Governmental Authority is or will be
required in connection with the execution and delivery of this Agreement except
for such actions, consents, approvals, registrations or filings, the failure of
which to be obtained or made could not reasonably be expected to have a Material
Adverse Effect.

 

(c)     Each Loan Party hereby acknowledges that it has been provided with a
copy of each of the Existing Credit Agreement and the other Loan Documents.

 

(d)     Each Loan Party hereby represents and warrants that, on and as of the
Effective Date, no event has occurred and is continuing that constitutes a
Default..

 

SECTION 5.     Expenses. Each of the Loan Parties hereby reconfirms its
respective obligations pursuant to Section 10.04 of the Credit Agreement to pay
all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent in connection with this Agreement.

 

SECTION 6.     Consent and Affirmation of the Loan Parties. Each Loan Party
hereby consents to the amendment of the Existing Credit Agreement effected
hereby and confirms and agrees that, notwithstanding the effectiveness of this
Agreement, each Loan Document to which such Loan Party is a party is, and the
obligations of such Loan Party contained in the Existing Credit Agreement, this
Agreement or in any other Loan Document to which it is a party are, and shall
continue to be, in full force and effect and are hereby ratified and confirmed
in all respects, in each case as amended by this Agreement. For greater
certainty and without limiting the foregoing, each Loan Party hereby confirms
that the validity, perfection and priority of existing security interests
granted by such Loan Party in favor of the Secured Parties pursuant to the Loan
Documents in the Collateral described therein shall continue unimpaired with the
same priority to secure the obligations of the Loan Parties under the Existing
Credit Agreement and the other Loan Documents as and to the extent provided in
the Loan Documents and in the case of any Guarantor, its Guarantee of the
Obligations, as and to the extent provided in the Loan Documents, shall continue
in full force and effect.

 

SECTION 7.     Amendment, Modification and Waiver. This Agreement may not be
amended, modified or waived except in accordance with Section 10.01 of the
Credit Agreement.

 

SECTION 8.     Entire Agreement. This Agreement, the Credit Agreement, and the
other Loan Documents constitute the entire agreement among the parties hereto
with respect to the subject matter hereof and thereof and supersede all other
prior agreements and understandings, both written and verbal, among the parties
hereto with respect to the subject matter hereof. Except as expressly set forth
herein, this Agreement shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of any party
under, the Existing Credit Agreement, nor alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Existing Credit Agreement, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. It is
understood and agreed that each reference in each Loan Document to the Credit
Agreement, whether direct or indirect, shall hereafter be deemed to be a
reference to the Existing Credit Agreement as amended hereby and that this
Agreement is a Loan Document and an Incremental Facility Amendment. This
Agreement shall not constitute a novation of any amount owing under the Existing
Credit Agreement and all amounts owing in respect of principal, interest, fees
and other amounts pursuant to the Existing Credit Agreement and the other Loan
Documents shall, to the extent not paid or exchanged on or prior to the
Amendment Effective Date, shall continue to be owing under the Credit Agreement
or such other Loan Documents until paid in accordance therewith.

 

 
-4- 

--------------------------------------------------------------------------------

 

 

SECTION 9.     GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL BE
GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE
OF NEW YORK. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES TRIAL BY JURY IN ANY
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.

 

SECTION 10.     Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein, to the fullest extent permitted by
applicable law, shall not in any way be affected or impaired thereby (it being
understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction). The parties shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

 

SECTION 11.     Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile transmission or other customary means of electronic transmission
(e.g., “pdf”) shall be as effective as delivery of a manually signed counterpart
of this Agreement.

 

[Remainder of Page Intentionally Blank]

 

 
-5- 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.

 

MEDIA GENERAL, INC.,

as the Borrower

 

 

By:     /s/ James F. Woodward
Name:     James F. Woodward
Title:     Senior Vice President and Chief Financial Officer

 

 

Incremental Facility Amendment No. 1 to Credit Agreement – Signature Page 

--------------------------------------------------------------------------------

 

 

   

BIRMINGHAM BROADCASTING CO., INC.
BIRMINGHAM BROADCASTING (WVTM-TV), LLC
BLOCKDOT, INC.
MGDT, INC. (f/k/a DEALTAKER, INC.)
MEDIA GENERAL COMMUNICATIONS HOLDINGS, LLC
MEDIA GENERAL COMMUNICATIONS, INC.
MEDIA GENERAL OPERATIONS, INC.
NES II, INC.
PROFESSIONAL COMMUNICATIONS SYSTEMS, INC.
VIRGINIA PAPER MANUFACTURING CORP.
MEDIA GENERAL BROADCASTING, LLC

                 

 

By:

/s/ James F. Woodward
Name:     James F. Woodward
Title:     Treasurer

                           

YOUNG BROADCASTING SHARED SERVICES, INC.
LAT, INC.
YBT, INC.
YBK, INC.
YOUNG BROADCASTING OF ALBANY, INC.
YOUNG BROADCASTING OF DAVENPORT, INC.
YOUNG BROADCASTING OF GREEN BAY, INC.
YOUNG BROADCASTING OF KNOXVILLE, INC.
YOUNG BROADCASTING OF LANSING, INC.
YOUNG BROADCASTING OF LOUISIANA, INC.
YOUNG BROADCASTING OF RAPID CITY, INC.
YOUNG BROADCASTING OF RICHMOND, INC.
YOUNG BROADCASTING OF SAN FRANCISCO, INC.
YOUNG BROADCASTING OF SIOUX FALLS, INC.
YOUNG BROADCASTING OF NASHVILLE LLC
WATE, G.P.
KLFY, L.P.
WKRN, G.P.
YOUNG BROADCASTING, LLC

 

 

 

By:

/s/ James F. Woodward
Name:     James F. Woodward
Title:     Treasurer

 

 
Incremental Facility Amendment No. 1 to Credit Agreement – Signature Page  

--------------------------------------------------------------------------------

 

 

ROYAL BANK OF CANADA, as Administrative Agent

 

 

By:     /s/ Yvonne Brazier
Name:      Yvonne Brazier
Title:       Manager Agency

 

 
Incremental Facility Amendment No. 1 to Credit Agreement – Signature Page  

--------------------------------------------------------------------------------

 

 

ROYAL BANK OF CANADA, as an Incremental Term Lender

 

 

By:     /s/ Alfonse Simone
Name:      Alfonse Simone
Title:        Authorized Signatory

 

 
Incremental Facility Amendment No. 1 to Credit Agreement – Signature Page  

--------------------------------------------------------------------------------

 

 

Schedule 2.01(b)

 

“Incremental Term Commitments”

 

 

 

BANK

COMMITMENT

                   

Royal Bank of Canada

$75,000,000.00

 

 